

 
 

--------------------------------------------------------------------------------

 

First Amendment to the 2005 Stock Awards Plan


Effective February 7, 2008




The undersigned, being all of the directors of Synalloy Corporation, a Delaware
corporation (the “Corporation”) do hereby consent to and adopt the following
First Amendment to the 2005 Stock Awards Plan (the “Plan”) and direct that this
First Amendment be added to the minutes of the Corporation as action taken by
the Board of Directors in lieu of an organizational meeting.


WHEREAS, the Corporation desires to amend the Plan in compliance with the
recently enacted Internal Revenue Code Section 409A and associated federal
regulations.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Board of Directors of the Corporation hereby agrees as follows:


1.            Amendments.  The Plan is hereby amended as of February 7, 2008, in
the following respects:
 


A.           Section 6.D of the Plan is deleted in its entirety and replaced as
follows:


D.  
Sale or Merger.  Notwithstanding the vesting schedule set forth in Section 6.A
above, 50% of the total number of unvested shares will vest in the  event that
there is either (i) the acquisition of more than fifty percent (50%) of the
outstanding voting securities of the Company or a subsidiary or division of the
Company in which the employee is employed (calculated on a fully diluted basis)
by any person during any consecutive 12-month period of time; or (ii) the sale
of more than fifty percent (50%) in value of the assets of the Company over any
consecutive 12-month period of time.

    
    B. The third sentence of Section 6.E of the Plan is deleted in its entirety
and replaced as follows:


Upon vesting of any portion of a stock award, certificates evidencing the vested
shares shall be delivered to the employee.  In addition, in the event that,
following the grant of the stock award to an employee, the Company has made any
distribution to shareholders of the Company in connection with their ownership
of the stock, such employee shall be paid, upon vesting of any portion of a
stock award, a sum equal to the cumulative distribution(s) associated with the
vested stock from the date of the grant of the stock award through the date of
vesting of any portion of the stock award.


    C. The following provision is inserted as a new subsection F contained in
Section 6 of the Plan.


 
F.
Fair Market Value.  Upon the vesting of shares pursuant to this stock award, the
Committee shall determine, in good faith and in its best judgment, the value of
each share currently vested, which under no circumstance shall be less than fair
market value.  For such purposes, if the shares are listed on a national
securities exchange at the time of the granting of the stock award, then the
fair market value per share shall be not less than the average of the highest
and lowest selling price on such  exchange as of the date that such stock award
is vested, or if there were no sales on said date, then the price shall not be
less than the mean between the bid and the ask price on such date.  If the
shares are traded otherwise than on a national securities exchange at the time
of the vesting of the stock award, then the price per share shall not be less
than the mean between the bid and the asked price on the date of the vesting of
the stock award, or if there is no such bid and asked price on said date, then
on the next prior business day on which there was a bid and asked price.  If no
such bid and asked price is available, then the price per share shall be
determined by the Committee.



3. Reaffirmation.  The Plan shall remain otherwise in full force and effect and
unchanged.


4. Counterparts.  This First Amendment to the Plan may be executed in any number
of identical counterparts, any or all of which may contained the signatures of
fewer than all of the parties but all of which shall be taken together as a
single instrument.









 
 

--------------------------------------------------------------------------------

 
